DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “an end portion” in lines 15 and 17. Examiner suggests differentiating the two end portions to “first end portion” in line 15 and “second end portion” in line 17 to avoid confusion.
Claim 3 line 3-4 recites “welding end portions.” Examiner suggests changing “welding end portions” to “welding the end portions.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchiya et al. (US 2021/0344247).
Regarding claim 1, Tsuchiya teaches a stator (10) configured to be installed in a rotary electric machine (MG), the stator (10) comprising: 
a stator core (20) having a hollow cylindrical shape, the stator core (20) comprising slots (12); 
a stator winding (16) comprising segment conductors (16U, 16V, 16W) respectively inserted in the slots (12), the segment conductors comprising a first segment conductor (16U) and a second segment conductor (16W); and 
a sensor unit (50) comprising: 
a sensor holding conductor (30) welded to the first segment conductor (16U) and the second segment conductor (16W); and 
a temperature sensor (60) held by the sensor holding conductor (30), 
wherein the sensor holding conductor (30) comprises 
a first end portion (34U) welded to an end portion (22) of the first segment conductor (16U), 
a second end portion (34W) welded to an end portion (22) of the second segment conductor (16W), and 
a bent portion (64) coupling the first end portion (34U) and the second end portion (34W) to each other, and 
wherein the temperature sensor (60) is held on an inner side (42g) of the bent portion (36).
Regarding claim 2/1, Tsuchiya was discussed above in claim 1. Tsuchiya further teaches wherein the first end portion (34U) and the second end portion (34W) are apart from each other.

Regarding claim 5, Tsuchiya teaches a manufacturing method configured to be installed in a stator (10) of a rotary electric machine (MG), the method comprising: 
inserting segment conductors (16U, 16V, 16W) respectively into slots (12) formed in a stator core (20) having a hollow cylindrical shape; 
bending end portions of the segment conductors (16U, 16V, 16W) which protrude from an end surface of the stator core (20) so as to arrange conductor joint portions (22) in both of a circumferential direction and a radial direction of the stator core (20), the conductor joint portions (22) comprising the end portions of the segment conductors (16U, 16V, 16W); 
temporarily attaching a sensor unit (30) between first segment conductor (16U) and a second segment conductor (16W) that constitute one of the conductor joint portions, the sensor unit (30) comprising a sensor holding conductor (32) and a temperature sensor (50); and 
welding the conductor joint portions (22) individually so as to form a stator winding (16) with the segment conductors (16U, 16V, 16W), the welding comprising:
welding the first segment conductor (16U) and the sensor holding conductor (32) to each other; and 
welding the second segment conductor (16W) and the sensor holding conductor (32) to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2021/0344247) in view of Willacker et al. (US 2022/0149691).
Regarding claim 3/1, Tsuchiya was discussed above in claim 1. Tsuchiya further teaches wherein the stator winding (16) comprises conductor joint portions, the conductor joint portions being formed by welding end portions (22) of the segment conductors (16U, 16V, 16W) to each other, the end portions (22) of the segment conductors (16U, 16V, 16W) protruding from an end surface of the stator core (20), the conductor joint portions being arranged in both of a circumferential direction and a radial direction of the stator core (20), and 
wherein when the conductor joint portions are divided into a first joint portion group (see below) located on an outermost side in the radial direction and arranged in the circumferential direction, and a second joint portion group (see below) located further inward than the first joint portion group in the radial direction, 

    PNG
    media_image1.png
    502
    566
    media_image1.png
    Greyscale

Tsuchiya fails to teach the sensor unit is disposed in one of the conductor joint portions which constitute the second joint portion group.
Willacker teaches the sensor unit (10, 56) is disposed in one of the conductor joint portions (104) which constitute the second joint portion group (FIG 12 shows the sensor unit is attached to the inner conductors).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tsuchiya to incorporate Willacker to teach the sensor unit is disposed in one of the conductor joint portions which constitute the second joint portion group, for the advantages of decreasing the radial dimension of the stator core. 
Regarding claim 4/2/1, Tsuchiya was discussed above in claim 2. Tsuchiya further teaches wherein the stator winding (16) comprises conductor joint portions, the conductor joint portions being formed by welding end portions (22) of the segment conductors (16U, 16V, 16W) to each other, the end portions (22) of the segment conductors (16U, 16V, 16W) protruding from an end surface of the stator core (20), the conductor joint portions being arranged in both of a circumferential direction and a radial direction of the stator core (20), and 
wherein when the conductor joint portions are divided into a first joint portion group (see above) located on an outermost side in the radial direction and arranged in the circumferential direction, and a second joint portion group (see above) located further inward than the first joint portion group in the radial direction, 
Tsuchiya fails to teach the sensor unit is disposed in one of the conductor joint portions which constitute the second joint portion group.
Willacker teaches the sensor unit (10, 56) is disposed in one of the conductor joint portions (104) which constitute the second joint portion group (FIG 12 shows the sensor unit is attached to the inner conductors).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tsuchiya to incorporate Willacker to teach the sensor unit is disposed in one of the conductor joint portions which constitute the second joint portion group, for the advantages of decreasing the radial dimension of the stator core. 

Regarding claim 6/5, Tsuchiya was discussed above in claim 5. Tsuchiya further teaches wherein when the conductor joint portions (22) are divided into a first joint portion group (see above) located on an outermost side in a radial direction and arranged in a circumferential direction, and a second joint portion group (see above) located further inward than the first joint portion group in the radial direction.
Tsuchiya fails to teach the temporarily attaching comprises disposing the sensor unit on one of the conductor joint portions which constitute the second joint portion group.
Willacker teaches the temporarily attaching comprises disposing the sensor unit (10, 56) on one of the conductor joint portions (104) which constitute the second joint portion group (FIG 12 shows the sensor unit is attached to the inner conductors).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tsuchiya to incorporate Willacker to teach the temporarily attaching comprises disposing the sensor unit on one of the conductor joint portions which constitute the second joint portion group, for the advantages of decreasing the radial dimension of the stator core.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834           

/AHMED ELNAKIB/           Primary Examiner, Art Unit 2834